t c memo united_states tax_court harry olstein olstein family_partnership h-eab-o whitehouse partners harry olstein tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date neil l prupis and eric w olson for petitioner william s garofalo and patrick ef whelan for respondent memorandum findings_of_fact and opinion foley judge on date respondent issued whitehouse partners whitehouse two notices of final_partnership_administrative_adjustment that reflected adjustments to whitehouse's partnership returns for the taxable years that ended date and on date harry olstein whitehouse's tax_matters_partner petitioned the court to redetermine respondent's adjustments to partnership items whitehouse's principal_place_of_business was morristown new jersey at the time the petition was filed after concessions the remaining issue for decision is whether proceeds relating to the sale of developed lots are ordinary_income or capital_gain findings_of_fact petitioner has been a real_estate developer for over years and has operated his business through several entities including ols corp ols hamptons joint_venture hjv and whitehouse in ols as a nominee for hjv acquired acres marlboro tract in marlboro township new jersey hjv subdivided the marlboro tract into lots in hjv constructed single-family homes on of these lots and sold them to individual home buyers beginning in homeowners dissatisfied with the workmanship of the homes filed lawsuits against hjv and petitioner and litigation ensued between hjv and marlboro township 1ie relating to subdivision approval granted to hjv as a result hjv's and petitioner's reputations as home builders were tarnished hjv could not get the requisite municipal approval for further development and hjv closed its model homes and ceased development of the remaining lots ie lots minu sec_77 lots that were developed and sold in petitioner asked several developers whether they were interested in purchasing the lots on date more than a year after it ceased developing the marlboro tract hjv sold the lots to kli and sol kramer real_estate developers and principals of the kramer group the kramers operated their real_estate development business through several entities the contract between hjv and the kramers delineated that the lots would be sold in three transactions on date lots were sold for dollar_figure on date lots were sold for dollar_figure payable partially in cash with the balance secured_by a note and a mortgage on a portion of the lots the sale of the remaining lots was scheduled to occur on date sometime after the sale the kramers began experiencing financial difficulties and asked petitioner to renegotiate their contract with hjv but petitioner refused on date the kramers defaulted on the note and mortgage relating to the sale on date the kramers filed a complaint against hjv in the chancery division of the superior court of new jersey claiming misrepresentation relating to the contract and seeking rescission of the sale hjv filed a counterclaim for damages relating to the kramers' breach of contract under the superior court's date final judgment hjv received the amount due under the terms of the note and mortgage relating to the sale and it received interest and nominal damages relating to the incomplete sale both parties filed notices of appeal in its appeal hjv requested additional damages relating to the incomplete sale because due to the current depressed real_estate market the lots would sell for an amount much lower than provided in the original contract on date the parties entered into a settlement agreement relating to the remaining lots pursuant to the settlement agreement the kramers conveyed undeveloped lots from the sale and hjv conveyed lots from the sale scheduled to occur in to whitehouse a partnership created in and composed of petitioner the olstein family_partnership and h-eab-o e an s_corporation owned by petitioner petitioner believed that the settlement agreement was the only feasible way to dispose_of the lots e because of the pending appeal of the superior court's decision whitehouse could not convey clear title and even if whitehouse had clear title the real_estate market for undeveloped lots was depressed and resolve the dispute with the kramers ie due to the kramers' financial difficulties it was unlikely that they could pay any judgment in full in addition petitioner wanted to avoid paying additional legal expenses relating to the appeal whitehouse held title to the lots provided financing to the kramers and received percent of the net_proceeds from the sale of the lots while the kramers performed all activities necessary to develop market and sell the lots and received percent of the net_proceeds during and the developed lots were sold to home buyers opinion respondent contends that whitehouse's share of the and proceeds relating to the sale of the lots was ordinary_income petitioner contends that the proceeds were capital_gain under sec_1221 the term capital_asset does not include property held by a taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business ’ there is no fixed formula or rule_of thumb for making this determination and each case must rest upon its own facts see 255_f2d_833 3d cir affg 28_tc_121 see also 195_f2d_714 10th cir affg 16_tc_698 although hjv originally acquired the marlboro tract to build single-family homes to be sold in the ordinary course of its real_estate development business whitehouse as hjv's successor did all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure not hold the lots for that purpose the lawsuits filed by the homeowners and marlboro township forced hjv to abandon its plans to sell developed lots to individual home buyers see g bline realty co v commissioner 35_tc_1 holding that because a taxpayer's intent is subject_to change the determining factor relating to a taxpayer's intent is the purpose for which the property is held at the time of sale hjv's primary objective from this point on was to dispose_of the undeveloped lots and the contract with the kramers was intended to allow hjv to achieve its objective the kramers however breached the contract and the subsequent litigation resulted in the settlement agreement the settlement agreement allowed the kramers to continue to develop and sell the lots and allowed whitehouse to complete the contract entered into by huv in addition whitehouse would not have to incur additional legal expenses whitehouse held the lots to facilitate the completion of the sale to and resolve the dispute with the kramers the lots were not held by whitehouse primarily_for_sale_to_customers in the ordinary course of its business accordingly the proceeds relating to the sale of the developed lots are capital_gain respondent contends that the kramers' activities are imputed to whitehouse and as a result whitehouse held the lots for sale to customers in the ordinary course of business we conclude that the relationship between the kramers and whitehouse is irrelevant because whitehouse was seeking only to dispose_of a capital_asset when it sold the lots see eg 36_tc_703 holding that the activities of a taxpayer including the activities of an agent imputed to the taxpayer taken together with all other facts must place the taxpayer in a business so that the property in question can be said to be held by the taxpayer for sale to customers in his business cf kaltreider v commissioner supra noting that the taxpayers sold property to their closely_held_corporation to develop and sell 31_tc_910 holding that the taxpayer's activities were sufficient to place him in the real_estate development business affd 279_f2d_115 6th cir contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
